Moyer, C.J.,
dissenting. Because the majority misinterprets R.C. 4905.34 in violation of plain language and legislative intent, I must respectfully dissent.
*474The majority notes that the Public Utilities Commission erred by failing to find that R.C. 4905.34 actually applied in the case at bar. The majority then, without explanation, declares that this section applies in the instant case. Later, the majority states that a utility needs no prior intent to rely upon R.C. 4905.34 in a given situation. I disagree with both conclusions.
R.C. 4905.34 does not apply in this case. Ohio Edison raised R.C. 4905.34 as an affirmative defense to Thermal’s complaint. Thus, Ohio Edison had the burden of going forward with the evidence to prove its defense. However, the record reflects that Ohio Edison presented no such evidence below. Absent such a showing by Ohio Edison, there is no basis for finding that R.C. 4905.34 applies in this case. Accordingly, any reliance upon that section to resolve this matter is not supported by evidence of record.
Further, the majority misinterprets R.C. 4905.34. Based on the clear language of that section, it does not apply in competitive bidding situations, like the one below. R.C. 4905.34 permits a utility to grant “reduced rates * * * [to] any political subdivision of the,state, for charitable purposes, for fairs or expositions, or to any officer or employee of such public utility or railroad or his family.” Thus, the General Assembly has set forth a discrete list of civic opportunities under which a public utility may provide reduced-rate utility service to political subdivisions. The interpretive maxim expressio unius est exclusio alterius applies to statutes like R.C. 4905.34. State ex rel. Celebrezze v. Natl. Lime & Stone Co. (1994), 68 Ohio St.3d 377, 382, 627 N.E.2d 538, 542; Vincent v. Zanesville Civ. Serv. Comm. (1990), 54 Ohio St.3d 30, 33, 560 N.E.2d 226, 229, at fn. 2. This section designates various civic opportunities that allow public utilities to assist political subdivisions and the families of utility employees. Competitive bidding situations and the elimination of competitors from the marketplace do not appear as a designated purpose for applying this section. The clear intent of the General Assembly does not reconcile with the holding of the majority.
The majority asserts that R.C. 4905.33 and 4905.34 are not in conflict. Each section appears clear and unambiguous when considered in isolation, but when read in pari materia, as they must be as sections addressing the same topic, the confusion is apparent. See Consumers’ Counsel v. Pub. Util. Comm. (1983), 6 Ohio St.3d 405, 410, 6 OBR 453, 457, 453 N.E.2d 584, 588; Consumers’ Counsel v. Pub. Util. Comm. (1983), 6 Ohio St.3d 412, 415, 6 OBR 459, 462, 453 N.E.2d 590, 592; Fayetteville Tel. Co. v. Pub. Util. Comm. (1982), 1 Ohio St.3d 167, 170, 1 OBR 199, 201, 438 N.E.2d 128, 131. R.C. 4905.33 prohibits a public utility from furnishing service below the utility’s “actual cost for the purpose of destroying competition.” Yet, R.C. 4905.34 could be interpreted to permit a utility to enter into just such a contract. These are the only two provisions in R.C. Title 49 that address the ability of a public utility to provide “free” or “reduced price services” *475to a customer. Since one section expressly prohibits the same conduct which the other permits, these two sections are in need of interpretation.
Whenever possible, statutes are to be interpreted harmoniously, so as to give effect to both sections. Gen. Motors Corp. v. McAvoy (1980), 63 Ohio St.2d 232, 235, 17 O.O.3d 143, 146, 407 N.E.2d 527, 530; R.C. 1.47. The majority did not do this. Moreover, we have given administrative construction of statutory provisions great weight under circumstances like this in the past. Cleveland v. Pub. Util. Comm. (1981), 67 Ohio St.2d 446, 451, 21 O.O.3d 279, 282, 424 N.E.2d 561, 565. Here, the commission limited the scope of R.C. 4905.34 contracts by prohibiting public utilities from furnishing services below cost for the purpose of destroying competition in violation of R.C. 4905.33. Youngstown Thermal, Ltd. Partnership v. Ohio Edison Co. (Aug. 31, 1995), PUCO No. 93-1408-EL-CSS, 1995 WL 606484. The majority gave this no weight.
The spirit and public policy that induced R.C. 4905.33 and 4905.34 are also important. The policy behind R.C. 4905.33 is easily determined from the words of the statute. Public utilities are prohibited from engaging in price discrimination between similar customers. Columbus v. Pub. Util. Comm. (1992), 62 Ohio St.3d 430, 437-438, 584 N.E.2d 646, 651; see Cty. Commrs. Assn. v. Pub. Util. Comm. (1980), 63 Ohio St.2d 243, 17 O.O.3d 150, 407 N.E.2d 534. Accord R.C. 4905.33 and 4905.35. Moreover, a utility may not furnish service at a price below its actual cost for the purpose of destroying competition.
The policy that produced R.C. 4905.34 is less clear. Under R.C. 4905.34, a public utility may reduce rates or give free service to any governmental body. But in setting out this permissive authority, the General Assembly created a list of recipients of such benefits, including charitable purposes, fairs, expositions, or officers and employees of the utility and their families. The purpose of R.C. 4905.34 certainly was not to permit a utility to leverage its rates to political subdivisions in order to eliminate competitors from the marketplace.
Ohio utilities must charge all similarly situated customers the same rates for the same utility service. Columbus; see Cty. Commrs. Assn. R.C. 4905.34 is an exception to this rule, specifically permitting a utility to engage in rate discrimination between similarly situated customers. See Cleveland State Univ. v. Cleveland Elec. Illum. Co. (Oct. 15, 1987), Cuyahoga App. Nos. 52689 and 52710, unreported, 1987 WL 18481. Accord Cty. Commrs. Assn. Thus, R.C. 4905.34 should be narrowly construed as an exception to the general ratemaking policy of nondiscrimination among similarly situated customers.
This construction does not subject all such contracts to commission review. The commission readily admits that it has no general jurisdiction over these contracts, and that its authority to review a contract under R.C. 4905.33 requires a complaint in order to be triggered. Nor does this construction limit a public *476utility’s use of R.C. 4905.34 authority to enter into reduced-rate contracts with political subdivisions. However, in doing so, the utility must intend to use R.C. 4905.34 as authority to contract with a political subdivision at a below-tariff rate, much the same way that a utility must intend to use R.C. 4905.31 as authority for competitive-response contracts that provide service that is below the standard commercial tariff. See Columbus, 62 Ohio St.3d at 437-438, 584 N.E.2d at 651—652. This construction also prevents a utility from using hindsight and R.C. 4905.34 in order to justify anticompetitive conduct.
When the language, history, commission analysis, and public policies for these two sections are considered, the commission properly limited Ohio Edison’s permissive authority under R.C. 4905.34 to provide below-cost service to a political subdivision by the express prohibition under R.C. 4905.33. This interpretation is the only one that gives credence to both sections.
The majority necessarily means that contracts with public entities are exempt from any commission review, with or without a complaint being filed. Moreover, if these contracts are, as suggested by the majority, totally exempt from R.C. Chapters 4903, 4905, 4907, etc., then a public utility could breach its contract with the public authority, without risk of commission review or intervention. This result is not reasonable.
We should permit the commission to review, after a complaint has properly been filed, a contract between a utility and a political subdivision to determine whether that contract was executed in violation of R.C. 4905.33.
For the foregoing reasons, I respectfully dissent.
Pfeifer, J., concurs in the foregoing dissenting opinion.